Citation Nr: 1401987	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  08-07 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for  posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision on behalf of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In September 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal was denied by the Board in a January 2013 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court granted a Joint Motion for Remand filed by the parties that same month and remanded to the Board for further consideration of the issue regarding the rating assigned for the Veteran's PTSD.  The issue of entitlement to a total disability rating based upon individual unemployability prior to October 21, 2009 was remanded by the Board in January 2013, and therefore, was dismissed by the Court.

The Board notes that, in a letter dated November 21, 2013, the Veteran's representative requested a delay of Board adjudication for 90 days so that the Veteran may submit any additional evidence he may have, as the representative had not been able to contact the Veteran to see if he had any such additional evidence.  However, in a statement signed by the Veteran, received in December 2013, the Veteran advised the Board that he did not have anything else to submit, and directed the Board to proceed immediately with appellate adjudication of his case.


FINDING OF FACT

The Veteran's PTSD at its most severe has been manifested by sleep impairment, increased startle response, impaired concentration, flattened or restrictive affect, anxiety, depression, isolation, nightmares, avoidance, flashbacks, and fair insight and judgment, productive of occupational and social impairment comparable to no worse than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The case was remanded by the Board in May 2012.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to issue a corrective VCAA notice and to obtain outstanding VA treatment records and to schedule another VA examination.  A review of the post-remand record shows that the VA treatment notes were obtained and that the VA examination was performed in May 2012.  Therefore, the Board determines that the RO/AMC substantially complied with the orders in the May 2012 remand and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claims and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA requires that VA inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in February 2006, prior to the initial unfavorable AOJ decision issued in August 2006.  This letter advised the Veteran that he must show that his service-connected disability had increased in severity, of how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  Thereafter, a March 2006 notice informed him of how to substantiate disability ratings and effective dates.  Therefore, the Board finds that the Veteran received all necessary VCAA notice prior to the initial adjudication of the Veteran's claim

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's VA medical records and the reports of March 2006 and May 2012 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.  

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, in the reports, they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  Nothing suggests that either examiner documented findings inconsistent with or less severe than otherwise outlined in the claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The issue on appeal was explained by the Veterans Law Judge (VLJ).  In addition, the representative and the VLJ asked questions to ascertain the nature of the Veteran's disability.  Further, the VLJ asked questions regarding the Veteran's medical treatment.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  The Veteran contends that his symptoms are of a severity to warrant a rating in excess of the 30 percent assigned. 

The VA Schedule rating formula for mental disorders reads in pertinent part as follows: 

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

38 C.F.R. § 4.130, Diagnostic Code 9411. 

In March 2006, the Veteran submitted statements from himself and his wife in support of his claim.  The Veteran's March 2006 statement reflects that his wages had "dropped" significantly in 2005.  This assertion is hand-written on a document showing monetary amounts taxed for Social Security and Medicare purposes from 1965 to 2004.  (See a March 2006 submission from the Veteran.)  In her March 2006 statement, the Veteran's wife reports observing the Veteran's service-connected PTSD manifesting in isolation, sleep impairment and difficulty "focusing."

The March 2006 VA examination report reflects that the Veteran denied hospitalization and/or out-patient treatment for his PTSD.  He had subjective complaints of procrastination, increased irritability (especially with his students), hypervigilence, avoidance, flashbacks, nightmares, and sleep impairment.  He denied violence, assaultiveness, substance abuse, and suicide attempts.  The Veteran reported that his symptoms manifested approximately two or three times per week, largely in response to stressors, for a duration of 15 minutes per episode with remission lasting three to four days.  He was employed full-time as a teacher and had social and leisure pursuits, to include remodeling his house and participating in an adult drum and bugle corps.  He indicated that he had good relationships with his wife of 21 years and his seven-year-old child.  Mental status examination revealed no impairment of thought processes or communication and no delusions or hallucinations.  The Veteran denied suicidal thoughts, homicidal thoughts, hygiene deficiencies, panic attacks and "symptoms of other diagnosable conditions[s]."  He endorsed having some forgetfulness, but denied significant memory loss.  Other reported symptoms included sleep impairment, anxiety, brief periods of depressed mood when inactive, and fluctuations in energy throughout the day.  Chronic, mild-to-moderate PTSD was diagnosed, and a GAF score of 61 was assigned.  The examiner described the Veteran's PTSD symptomatology as fairly mild despite the lack of involvement in ongoing out-patient mental health treatment. 

In April 2006, the Veteran presented at the Ironwood Community Based Outpatient Clinic (CBOC) to establish treatment.  At that time, it was noted that the Veteran was somewhat anxious and a PTSD screen was positive, as he denied numbing to surroundings, but endorsed nightmares, avoidance, flashbacks, nightmares, hypervigilence, and an exaggerated startle response. 

The Veteran presented for an August 2008 initial mental health intake session, and he has continued to receive mental health care through VA since that time.  The VA outpatient treatment records reflect the Veteran's reports of anger, anxiety, hypervigilence, an exaggerated startle response, sleep impairment, and avoidance.  His affect was often congruent, but noted also to be restricted on one occasion (March 2010) and flattened on three occasions (August and September 2008 and August 2011).  The Veteran's mood was found to be dysphoric in August and September 2008 and August 2011, and anxious in March 2010, but was otherwise described as good or adequate.  His hygiene was noted to be good, and the treatment providers observed that the Veteran was cooperative and pleasant, used good communication skills, and showed good reasoning and understanding.  The Veteran consistently denied hallucinations, delusions, obsessive thoughts, homicidal ideation, and suicidal ideation.  The Veteran reported that he took early retirement from teaching because it became "too stressful with the anxiety and [his] heart problems."  From August 2008 to May 2012, GAF scores between 55 and 65 were assigned. 

At the September 2011 hearing, the Veteran testified that his PTSD is manifested by sleep impairment, nightmares, impaired concentration, and hypervigilence.  He reported that during the nine-hour drive from his home to the RO for the hearing he experienced increased anger and an episode of road rage.  While he maintained a good relationship with his wife and son, the Veteran indicated that he didn't like to be around crowds and always sat in restaurants so that he could face the doors.  This behavior was also noted during the hearing.  The Veteran testified that he retired from his job as a teacher because interactions with students and faculty caused increased irritation and anxiety.  He continued to receive outpatient mental health treatment with VA, but inpatient treatment had not been recommended. 

The June 2012 VA examination report reflects that the Veteran has a good relationship with his wife, son, and brothers.  He related that his symptomatology had decreased since his early retirement from teaching in June 2008, a decision influenced by multiple factors, to include economic climate, school district funding, eligibility for retirement, his service-connected heart disability and "feeling increased stress and difficulty getting along with students and peers at work."  The Veteran indicated that since retirement, he had tried to stay busy when his wife and son were out at work and school, respectively.  He described engaging in reading, yard work, gardening, working in his woodshop, and playing golf.  He reported membership in The American Legion and VFW, but denied attending meetings.  The Veteran described experiencing anger, difficulty concentrating, attention deficits, anxiety, hypervigilence, an exaggerated startle response, sleep impairment, and avoidance.  The mental status examination showed him to be casually dressed, calm and cooperative, and orientated to time, place, and person.  Psychomotor agitation was absent, and the Veteran's fine and gross movements were intact.  Speech was normal in tone and volume and was not pressured.  The Veteran's affect was reactive, and his mood was good.  Insight and judgment were fair, and his capacity for abstract thought was within normal limits.  His thought processes were found to be goal-directed and logical.  His memory and concentration, although not formally assessed, were fully intact.  The examiner noted no evidence of hallucinations, delusion, obsessions, compulsions, or phobias.  Although the Veteran denied having thoughts, intent, and plans for self-harm or harm of others, he reported having passive ideation in previous months after an argument with his wife.  The diagnosis was chronic PTSD, manifested by depressed mood, anxiety, and chronic sleep impairment.  The examiner indicated that the PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  A GAF score of 65 was assigned.  

The Veteran's GAF scores during treatment have not been assessed at below 50, and scores as high as 65 have been assigned.  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or social functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

As noted above, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.   

With regard to the evidence reflecting reports from the Veteran and his wife that his  PTSD is manifested in chronic sleep impairment, the Board notes that the evidence of record shows a diagnosis of insomnia and complaints of "restless legs," neither of which is service-connected.  The Court has held that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140   (1996).  In the present case, the June 2012 VA examiner specifically stated that the Veteran's chronic sleep impairment was a manifestation of his  PTSD, and thus, this symptomatology will be attributed to the Veteran's PTSD. 

Further, the Board has reviewed and considered the statements submitted by the Veteran and his wife, as well as the Veteran's testimony at the September 2011 hearing.  The Court has held that lay persons, such as the Veteran and his wife, are competent to report matters which they experience first-hand.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Accordingly, the Veteran is competent to convey his PTSD symptomatology, and his wife is competent to provide evidence of facts or circumstances that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2) (2013).  Here, the Board finds that the Veteran's consistent contact with his wife has provided her knowledge of the facts and circumstances of the Veteran's psychiatric state.  Accordingly, the Board concludes that the Veteran's wife is also competent to describe the Veteran's demonstrated PTSD symptomatology. 

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board, as fact finder, is obligated to determine the probative value or weight of the lay evidence.  In the present case, the lay statements of the Veteran and his wife describing the Veteran's PTSD symptomatology appear to be congruent with the medical evidence of record.  As such, the lay statements offered by the Veteran and his wife are considered to be credible.

In determining that a rating in excess of 30 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria.  The Veteran has reported nightmares, avoidance of other people, hypervigilence, an exaggerated startle response, passive suicidal ideation on one occasion, avoidance of television because it upsets him, depression, and sleep impairment.  He has denied delusions, hallucinations, and obsessive thoughts.  While he has engaged in arguments with his wife, they remain married, and the preponderance of the evidence reflects that he has a healthy relationship with his wife and son.  His insight and judgment were fair.  Speech was within normal limits with regard to rate, flow, and content.  The Veteran has not demonstrated short-term memory loss.  He reported feeling depressed and anxious.  His affect was generally congruent or reactive, but noted on a number of occasions to be flattened or restricted.  While the record reflects that the Veteran took early retirement and participates in physical activities less frequently, it appears that this is partly due to his service-connected heart disability.  That being said, increased difficulty in dealing with students and faculty were reported to be a factor in his early retirement.

The Board finds that the Veteran's symptoms do not more closely approximate a 50 percent rating evaluation.  While the Veteran experiences disturbances of mood, feeling depressed and anxious, such mood impairment is contemplated by the 30 percent rating assigned.  Further, he exhibited flattened or restricted affect on occasion, as well as only fair insight and judgment.  While these symptoms are contemplated in a 50 percent rating, they do not present the Veteran's complete disability picture.  The evidence does not reveal circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks) or impaired abstract thinking.  The records also show that, while the Veteran consumes five or more drinks of alcohol nightly, he denied any problems associated with his drinking, and stated that he has never used illicit drugs.  (See the June 2012 VA examination report.) 

Throughout the rating period on appeal, the Veteran's symptoms have been more consistent with a 30 percent rating and have not approached or approximated the magnitude of the symptoms listed in the criteria for a 50 percent rating under Diagnostic Code 9411.  Despite the Veteran's preference to avoid others, he has maintained familial relationships.  The record reflects that the Veteran and his wife remain married and live in the same residence with their son.  While his PTSD symptoms made work relationships more stressful prior to retirement, he was able to maintain these social relationships.  Further, even when experiencing more stress, the Veteran did not experience panic attacks, and the more severe symptom of flattened or restricted affect was inconsistently noted, suggesting a temporary flare-up in symptoms rather than a permanent change in severity.  His ability to engage in appropriate grooming and hygiene, maintain family relationships, abstain from excessive alcohol use or illegal drug use, avoid legal troubles, and exhibit normal speech and thought processes is indicative that his impairment is not more consistent with  a 50 percent rating than the currently assigned 30 percent rating.  Further 50 percent rating is manifested by reduced reliability and productivity, and no such factors have been reported as impacting the Veteran's teaching prior to his retirement in June 2008 or to have influenced that decision.  In addition, the Board notes that nothing in the record suggests that his teaching was negatively impacted by symptoms involving thought processes, memory, or communication skills.  The evidence dated since June 2008 also does not show that these factors are present in the Veteran's social interactions.  Moreover, the Veteran indicated at the June 2012 VA examination that his symptoms had improved since his June 2008 retirement.  

In conclusion, the Board finds that the Veteran's disability picture is not more nearly approximated by a rating in excess of 30 percent.  Consequently, the Board finds that the currently assigned 30 percent evaluation appropriately reflects the clinically established impairment experienced by the Veteran throughout the period on appeal. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in the present case, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 30 percent for service-connected PTSD.  Therefore, his claim must be denied. 

Extra-schedular rating 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required.

The Veteran's PTSD manifests in mild symptoms that are productive of occupational and social impairment comparable to no worse than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Specific symptoms include sleep impairment, increased startle response, impaired concentration, flattened or restrictive affect, anxiety, depression, isolation, nightmares, avoidance and flashbacks, and fair insight and judgment.  These signs and symptoms, and their resulting impairment, are contemplated by the schedule of ratings for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board notes that not every specific symptom exhibited is stated under the rating schedule, but also observes that strict adherence to the exemplar symptoms listed in rating mental disabilities is inappropriate.  Thus, the Veteran exhibiting a specific symptom not mentioned in the rating schedule does not alone mean that the Veteran's symptoms are not contemplated by the rating schedule.  Rather, it is the overall disability picture that results from the symptoms that is the concern, and in this case, the Veteran's disability picture is represented in the schedular criteria for rating mental disabilities.  Thus, the Board finds that there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, while the Veteran's symptoms had an impact on his work prior to his retirement in June 2008, he does not contend, and the evidence of record does not suggest, that his PTSD caused him to miss work or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's PTSD does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.



ORDER

Entitlement to a rating in excess of 30 percent for PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


